DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).   

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/14/2018 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-15 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 6 recites the limitation "the same type of sheet" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Please correct accordingly.  Examiner will interpret “the same type of sheet” as that being “the different predetermined type of sheet” as disclosed in dependent claim 5.

Claim 6 recites the limitation "the currently used sheet" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Please correct accordingly.  Examiner will interpret “the currently used sheet” as that being “the check sheet” as disclosed in dependent claim 4.

Claim 10 recites the limitation "the same type of sheet" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Please correct accordingly.  Examiner will interpret “the same type of sheet” as that being “the printed sheet” as disclosed in independent claim 1.

Claim 10 recites the limitation "the currently used sheet" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Please correct accordingly.  Examiner will interpret “the currently used sheet” as that being “the check sheet” as disclosed in independent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiohara (US PAT. No. 7,963,517 B2).

	Referring to Claim 1, Shiohara teaches an information control apparatus (See Shiohara, Fig. 1, Operation Panel 14) that controls a printer device (See Shiohara, Figs. 1 and 2, Image recording apparatus 1, Col. 5 lines 26-37, the operation panel 14 provided with various operation buttons and display is used to control printing, copying, scanning, and facsimile functions of the image recording apparatus 1), the printer device (See Figs. 1 and 2, Image recording apparatus 1) outputting a sheet which is fed from a sheet feeder and which is printed and loading the printed sheet in a loader in accordance with a print instruction (See Shiohara, Fig. 2, Col. 7 lines 22-27, First sheet cassette 3 has an accommodating portion 3b configured to accommodate a stack of sheets P, and sheets P in accommodating portion 3b may be fed in a sheet feed direction (indicated by arrow A) toward recording unit 7 one by one by a sheet feeder 6.), the information control apparatus (See Shiohara, Fig. 1, Operation Panel 14) comprising:
a controller that performs control, in a case in which the printer device outputs a check sheet while the print instruction is being executed, so that the sheet feeder will feed, as a sheet to be used as the check sheet, a sheet which will protrude from other sheets when being loaded in the loader (See Shiohara, Fig. 2, Col. 8 lines 5-19, The sheets P stacked in first sheet cassette 3 are separated one by one by the sheet feed roller 6b and an elastic separation pad 8a (formed by a metal spring) provided on an inner surface and at the center in the width direction (Y-axis direction) of inclined separation plate 8.  The separated sheet P is fed, via a sheet feed path member 9 that defines a U-turn path (sheet feed path) 9a extending upward, to recording unit 7 located at a higher position than first sheet cassette 3.  Then, the sheet P recorded thereon by recording unit 7 may be discharged to discharge portion 10 communicating with opening 2a, with the recorded surface facing upward.).

Referring to Claim 2, the combination of Shiohara in view of XXX teaches the information control apparatus according to Claim 1 (See Shiohara, Fig. 1, Operation Panel 14), wherein the sheet which will protrude from the other sheets when being loaded in the loader is a sheet arranged in a direction with respect to a transport direction different from a direction in which a currently used sheet is arranged or a sheet larger than the currently used sheet (See Shiohara, Fig. 1, Col. 7 lines 54-67, First sheet cassette 3 may be configured to accommodate a stack of larger cut sheets P, such as A4-sized sheets, letter-sized sheets, and legal-sized sheets, such that a shorter side of the cut sheet P extends in the Y-axis direction (main scanning direction).  In FIG. 1, an auxiliary support member 3a may be provided movably in the sheet feed direction (sub scanning direction or X-axis direction) in a recess 3d at an upstream end of first sheet cassette 3 as seen in the sheet feed direction (at a front side of housing 2) to support the trailing edges of longer sheets, such as legal-sized sheets.).

	Referring to Claim 3, Shiohara teaches the information control apparatus according to Claim 1 (See Shiohara, Fig. 1, Operation Panel 14), wherein, if the sheet to be used as the check sheet is a predetermined specific type of sheet, the controller performs control so that the sheet will not be used as the check sheet (See Shiohara, Fig. 11, Col. 13 lines 19-24, When the user commands image recording apparatus 1 to start image recording by designating the desired type or size of a sheet to be 
used, and cassette sensor 50 determines from a detected value that second sheet 
cassette 30 stacked with the designated sheets is not set at (pushed to) the 
sheet feed position).

	Referring to Claim 4, Shiohara teaches the information control apparatus according to Claim 1 (See Shiohara, Fig. 1, Operation Panel 14), wherein, if the sheet to be used as the check sheet is a predetermined specific type of sheet, the controller performs control so that a different predetermined type of sheet will be used as the check sheet (See Shiohara, Col. 8 lines 62-67 and Col. 9 lines 1-3, smaller sheets P than those sheets stacked in first sheet cassette 3, such as postcards and L-sized photograph sheets, may be stacked as well as sheets of a different type than those sheets stacked in the first sheet cassette 3 may be employed. Therefore, different predetermined type and size sheets can be used as the check sheet for inkjet printing and calendared sheets for photograph quality printing on the bottom plate (holding portion) 30a.).

	Referring to Claim 5, Shiohara teaches the information control apparatus according to Claim 4 (See Shiohara, Fig. 1, Operation Panel 14), wherein, if the predetermined specific type of sheet has a projecting portion, the controller performs control so that information to be printed on the projecting portion will be printed on the different predetermined type of sheet (See Shiohara, Col. 8 lines 56-67 and Col. 9 lines 1-3,  bottom plate 30a provided on a downstream side, and a sheet receiver 30b formed integrally with the bottom plate 30a and provided on an upstream side as seen in the sheet feed direction.  The bottom plate 30a may have a substantially rectangular shape as seen in plan view, and holds, as a holding portion, a stack of sheets.  On bottom plate (holding portion) 30a, smaller sheets P than those sheets stacked in first sheet cassette 3, such as postcards and L-sized photograph sheets, may be stacked.  Moreover, not only may sheets having a different size be employed, but also sheets of a different type than those sheets stacked in the first sheet cassette 3 may be employed.  For example, sheets exclusively for inkjet printing and calendared sheets for photograph quality printing may be stacked on the bottom plate (holding portion) 30a.).

	Referring to Claim 6, Shiohara teaches the information control apparatus according to Claim 5 (See Shiohara, Fig. 1, Operation Panel 14), wherein the different predetermined type of sheet is the same type of sheet as the currently used sheet which is other than the predetermined specific type of sheet or is a sheet large enough to contain the projecting portion (See Shiohara, Col. 17 lines 59-66, The first 
sheet cassette accommodates larger-sized sheets while the second sheet cassette accommodates smaller-sized sheets.  Accordingly, feeding sheets of different sizes may be switched readily by moving second sheet cassette 30, 330, 430 between the sheet feed position closer to sheet feeder 6, 306, 60, and the 
non-sheet-feed position further away from the sheet feeder.).
	
	Referring to Claim 12, Shiohara teaches the information control apparatus according to Claim 1 (See Shiohara, Fig. 1, Operation Panel 14), wherein, if a sheet output unit to be used for the check sheet is a predetermined specific loader and if the predetermined specific loader is the same as a loader indicated in the print (See Shiohara, Fig. 11, Col. 13 lines 9-19, A non-contact type photosensitive sensor, such as an infrared sensor, may be used for both media sensor 49 and cassette sensor 50.  A detection hole (not shown) may be provided in the platen intermediate in the Y-axis direction, so that cassette sensor 50 can detect bottom plate 30a through the detection hole only when second sheet cassette 30 is set at the sheet feed position.  When carriage 5 moves in the Y-axis direction, media sensor 49 detects the width of the leading edge of the sheet P (P1) that is stopped temporarily after being fed a little bit further from register rollers 27.).

	Referring to Claim 13, arguments analogous to claim 1 are applicable herein.   Thus, claim 13 is rejected for the same reasons discussed in the rejection of claim 1.

	Referring to Claim 14, arguments analogous to claim 1 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Shiohara, Fig. 40, Flexible flat Cable 40, Col. 6 lines 63-67 and Col. 7 lines 1-4, in FIG. 3, a flexible flat cable 40, which transfers command signals for selective ink ejection from the nozzles of recording head 4 from a control portion provided in housing 2 to recording head 4, may be arranged substantially in parallel with the extending direction of ink tubes 20, at an area where ink tubes 20 pass when carriage 5 moves reciprocally in the Y-axis direction, i.e., at a movable or non-bundled area of ink tubes 20.) and various memories stored therein.
	
Referring to Claim 15, arguments analogous to claim 1 are applicable herein.   Thus, the apparatus of claim 15 is rejected for the same reasons discussed in the rejection of claim 1.


Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

19.	Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiohara (US PAT. No. 7,963,517 B2) in view of Sugitani (US PG. Pub. 2007/0263244 A1).

Referring to Claim 7, the combination of Shiohara in view of Sugitani teaches the information control apparatus according to Claim 1 (See Shiohara, Fig. 1, Operation Panel 14).
Shiohara fails to explicitly teach further comprising:
a setter that displays a setting screen for setting a sheet to be used as the check sheet 
wherein the controller performs control so that the sheet feeder will feed a sheet set by the setter to be used as the check sheet.

However, Sugitani teaches further comprising:
a setter (See Sugitani, Figs. 3A-3B, Setting Screen on Display Unit 108) that displays a setting screen for setting a sheet to be used as the check sheet (See Sugitani, Sect. [0091], FIG. 3A and FIG. 3B show one example setting screen on the display unit 108 to set the number of printer units 116-1 to 116-5 (division number) connected to the information processing device 100 and to set the print area assignment specifying which part of one page of image is to be printed by which of the printer units 116-1 to 116-5.  This setting screen is controlled by the CPU 101 executing the printing program (printer driver).
wherein the controller performs control so that the sheet feeder will feed a sheet set by the setter to be used as the check sheet (See Sugitani, Sect. [0080] lines 5-10, The medium transport device 117 feeds a print medium 206, whose width size corresponds to a range printed by an array of printer units 116-1 to 116-5.  It also outputs a signal defining a print start position of each of the printer units 116-1 to 116-5 when it detects an end of the print medium.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate further comprising: a setter that displays a setting screen for setting a sheet to be used as the check sheet wherein the controller performs control so that the sheet feeder will feed a sheet set by the setter to be used as the check sheet.  The motivation for doing so would have been to provide a low-cost image forming apparatus of a simple construction, a printer complex system and a medium transport device for the image forming apparatus, an information processing device to supply image data to the image forming apparatus, and an image forming system incorporating these devices (See Sect. [0042] of the Sugitani reference). Therefore, it would have been obvious to combine Shiohara and Sugitani to obtain the invention as specified in claim 7.
Referring to Claim 8, the combination of Shiohara in view of Sugitani teaches the information control apparatus according to Claim 7 (See Shiohara, Fig. 1, Operation Panel 14), wherein, if a sheet arranged in a direction with respect to a transport direction different from a direction in which a currently used sheet is arranged and a sheet larger than the currently used sheet are both set on the setting screen, the controller performs control so that the sheet feeder will preferentially feed a sheet arranged in a direction with respect to the transport direction different from a direction in which the currently used sheet is arranged (See Shiohara, Col. 7 lines 54-67 and Col. 8 lines 1-4, First sheet cassette 3 may be configured to accommodate a stack of larger cut sheets P, such as A4-sized sheets, letter-sized sheets, and legal-sized sheets, such that a shorter side of the cut sheet P extends in the Y-axis direction (main scanning direction), the maximum capacity of the accommodating portion 3b of the first sheet cassette 3 may be about 100 sheets of plain paper, or a stack having a height (H1) of about 10 mm.  As shown in FIG. 1, an auxiliary support member 3a may be provided movably in the sheet feed direction (sub scanning direction or X-axis direction) in a recess 3d at an upstream end of first sheet cassette 3 as seen in the sheet feed direction (at a front side of housing 2) to support the trailing edges of longer sheets, such as legal-sized sheets.  As shown in FIGS. 1, 4, 9A, and 9B, a trapezoidal hole may be formed near the upstream end 
of auxiliary support member 3a to provide a grip 3f with which first sheet 
cassette 3 can be readily inserted and removed through opening 2a of housing 2.).

Referring to Claim 9, the combination of Shiohara in view of Sugitani teaches the information control apparatus according to Claim 1 (See Shiohara, Fig. 1, Operation Panel 14).

Shiohara fails to explicitly teach wherein, if a page corresponding to the check sheet is blank, the controller performs control so that a screen for checking whether the check sheet will be output will be displayed.

However, Sugitani teaches wherein, if a page corresponding to the check sheet is blank (See Sugitani, Sect. [0096], the printer units assigned with adjoining print areas may be so arranged that their boundary portions overlap each other in order to prevent areas between the adjoining print areas from failing to be printed or being left blank due to a low arrangement accuracy.), the controller performs control so that a screen for checking whether the check sheet will be output will be displayed (See Sugitani. Fig. 4, Sect. [0094], FIG. 4 shows an example setting screen of the printer driver to set a width of each print area (divided section width) to be printed by the printer units 116-1 to 116-5.  In a setting field 401 a print area width (divided section width) for all printer units can be set in step of 0.1 mm by an input device.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein, if a page corresponding to the check sheet is blank, the controller performs control so that a screen for checking (See Sect. [0042] of the Sugitani reference). Therefore, it would have been obvious to combine Shiohara and Sugitani to obtain the invention as specified in claim 9.

	Referring to Claim 10, the combination of Shiohara in view of Sugitani teaches the information control apparatus according to Claim 1 (See Shiohara, Fig. 1, Operation Panel 14), wherein, if the sheet which will protrude from the other sheets when being loaded in the loader is not stored in the sheet feeder, the controller performs control so that a screen for checking whether to use the same type of sheet as the currently used sheet will be displayed (See Sugitani, Sect. [0092], In a unit number setting field 301 on the screen of the display unit 108, a number can be entered which specifies how many of the printer units are used to print one page of image.  For example, if five printer units each having a printable width of 100 mm are arranged in a staggered manner, as shown in FIG. 2, one page of image measuring 500 mm wide and a desired size long (in a medium transport direction) can be printed.  In a print area assignment field 302, a setting is made as to which printer unit is assigned to which part of the image.  In this embodiment, print areas each 100 mm wide are assigned, from left to right in FIG. 2, to the printer units 116-1 to 116-5 in that order.  These print areas therefore are uniquely determined by physical locations of the printer units (see FIG. 2).  When a print command is issued, the printer units print their assigned areas to form one whole image in combination, as schematically shown at reference number 303.).

	Referring to Claim 11, the combination of Shiohara in view of Sugitani teaches the information control apparatus according to Claim 10 (See Shiohara, Fig. 1, Operation Panel 14), wherein, if the same type of sheet as the currently used sheet is used as the check sheet, the controller performs control so that the check sheet will be output to a loader different from a loader used for the currently used sheet (See Shiohara, Col. 12 lines 13-24, First sheet cassette 3 may be replenished with sheets P by lifting the upstream end of the second sheet cassette 30 as shown in FIG. 7B in a state where second sheet cassette 30 is pushed with respect to first sheet cassette 3 (to the sheet feed position) as shown in FIG. 7A, or by lifting the upstream end of second sheet cassette 30 as shown in FIG. 8B in a state where second sheet cassette 30 is pulled back with respect to first sheet cassette 3 (to the non-sheet-feed position) as shown in FIG. 8A.  In either case, second sheet cassette 30 may be pivoted upward about round shafts 36 to provide a larger vertical space at the upstream end of first sheet cassette 3, thereby facilitating loading sheets P in first sheet cassette 3.).


Cited Art
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edamura et al. (US PG. Pub 2003/0063152 A1) discloses an ink jet printing apparatus for printing an image on a print medium by ejecting ink from a print head and more particularly to an ink jet printing-apparatus capable of performing a 
margin-free printing (or marginless printing) that prints on a print medium without leaving blank margins at ends of the print medium. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DARRYL V DOTTIN/
Examiner, Art Unit 2677